Exhibit 10.2

MANAGEMENT SERVICES AGREEMENT

          This Management Services Agreement ("Agreement") made as of this 1st
day of November, 2005, by and between Empire Payphones, Inc., a New York
corporation with its principal place of business at 44 Wall Street, New York, NY
10005 ("Empire"), and ETS Payphones, Inc., a Delaware corporation, with its
principal place of business at 1490 Westfork Drive, Lithia Springs, GA 30122
("ETS" or "Owner"). Empire and Owner may collectively be referred to herein as
"Parties" or each individually as a "Party."

Recitals

          WHEREAS, Owner currently owns and operates certain pay telephone
equipment in 30 states, the District of Columbia and Puerto Rico (the
"Business"); and

          WHEREAS, ETS, as Seller, and Empire, as purchaser, have entered into
an Asset Sale Agreement, of even date (the "ASA"), pursuant to which, subject,
inter alia, to obtaining all required approvals, ETS has agreed to sell and
convey to Empire substantially all of its payphones and related equipment,
supplies, inventory and other personalty used in the Business (the "Assets",
with capitalized terms used herein, unless herein defined, as defined in the
ASA); and

          WHEREAS, ETS, in the operation of its Business, has and continues to
incur financial losses; and

          WHEREAS, Empire is knowledgeable in the installation, maintenance,
collection, repair, removal, relocation and operation of pay telephone
equipment; and

          WHEREAS, pending obtaining all required approvals and the closing of
the sale under the ASA, the Board of Directors of ETS has determined that it is
in the best interests of ETS to engage Empire to provide management services and
assume operating responsibility for the Business as of the Commencement Date,
and, during the Term hereof, assume liability for, and fund all operational
losses of such Business, if any; and

          WHEREAS, Empire, in consideration for the Management Fee (as
hereinafter defined), has agreed to provide such services to ETS and fund such
operating losses subject to the terms and conditions hereinafter set forth; and

          NOW THEREFORE, in consideration of the premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.      EMPIRE'S SERVICES

           (a)      During the Term (as defined hereinafter) and subject to the
provisions of this Agreement, Empire shall have the authority to supervise and
direct the management and operation of ETS' Business and shall be vested with
the full power and authority necessary to fulfill its responsibilities, in each
case subject to the oversight of the Board of Directors of ETS (the "Board").
The management and operational services to be performed by Empire shall include
(i) the installation, collection, maintenance, repair, removal, relocation and
related services for the pay telephones; (ii) the accounting, billing,
collection of all revenue and remittance of all payments and obligations; and
(iii) support and management of ETS employees, record keeping, making payroll
and provision of administrative services in conjunction therewith (collectively
"Services"). The Services shall include, but not be limited to, those set forth
in Exhibit A hereto.

           (b)      Prior to the Commencement Date, Empire shall provide ETS
with written notice of the names of the Empire personnel (the "Management Team")
who shall be designated to oversee the provision of Services and otherwise
perform Empire's obligations under this Agreement; provided, however, that in
the event of the death, resignation or disability of any of the Management Team,
or upon the termination of the employment of any of the Management Team by
Empire, such Person shall be replaced by an individual selected by the remaining
Management Team and the Board shall be notified in writing of such replacement;
provided, further, however, that notwithstanding anything to the contrary set
forth herein, the Management Team shall remain employees of Empire and shall not
be deemed employees of ETS. Empire shall have all power and authority to take
such actions and make such decisions necessary to provide the Services
contemplated hereby and otherwise perform Empire's obligations hereunder to use
its commercially reasonable efforts to promote the Business and interests of
ETS, and to cause the Management Team to do (or not to do, as applicable) the
same, subject, in each case, to any limitations imposed upon Empire by any
applicable law, regulations and any limitations or restrictions contained in any
agreement to which ETS is a party.

2.      TERM OF AGREEMENT - Subject to the provisions of Section 3 hereof, the
term of this Agreement and the Parties' respective obligations under this
Agreement shall commence on November 1, 2005 (the "Commencement Date") and shall
continue for a period of two (2) years (the "Initial Term"); provided that this
Agreement shall terminate prior to the end of the Initial Term (or any Renewal
Term) in accordance with Section 3(a) below. Unless earlier terminated, the
Initial Term of this Agreement shall be automatically extended for successive
periods of one (1) year each (a "Renewal Term", with the then current term,
whether the Initial Term or Renewal Term, being referred to herein as the
"Term"), unless Empire, not later than sixty (60) days before the end of the
Initial or then current Renewal Term, notifies ETS that the Agreement will
terminate at the end of the Initial or then current Renewal Term.

3.      TERMINATION

           (a)      This Agreement is subject to termination ("Termination")
prior to the end of the Initial Term or any Renewal Term: (i) by mutual written
agreement of the Parties; (ii) upon the sale by ETS of all or substantially all
of its assets to Empire (or its affiliates) (the "Sale"); (iii) upon the
termination of the ASA as a result of ETS entering into an agreement relating to
a Superior Proposal (as defined in the ASA) pursuant to Sections 6.4 and
9.1.2(d) of the ASA; (iv) solely at Empire's election, upon the termination of
the ASA for any other reason; (v) the unanimous vote or consent of the Board to
terminate this Agreement after the Initial Term, or (vi) by ETS for Cause.
"Cause" as used in this Agreement means with respect to Empire or any member of
the Management Team, (i) a material breach by Empire or any member of the
Management Team of any of its obligations under this Agreement which breach
shall not have been cured within 30 days following written notice by ETS to
Empire of such breach, (ii) Empire or any member of the Management Team has been
convicted of, or entered a plea of nolo contendere to, a misdemeanor involving
moral turpitude or any felony under the laws of the United States or any state
or political subdivision thereof relating directly to the Operations or the
Business, or (iii) Empire or any member of the Management Team has committed an
act constituting fraud, gross negligence or willful misconduct in connection
with its duties hereunder; or (iv) breach of the provisions of Section 18
(Confidentiality) or Section 22 (Non-Competition) of this Agreement which (if
capable of being cured) shall not have been cured within 30 days following
written notice by ETS to Empire of such breach.

           (b)      Method of Termination.

(i) If this Agreement is terminated because of a Sale, the Agreement shall be
deemed terminated as of the date of the Closing.


(ii) If this Agreement is terminated upon the unanimous vote or consent of the
Board to terminate this Agreement after the Initial Term, ETS shall be required
to give prior written notice of such Termination to Empire at least ninety (90)
days prior to the expiration of the Initial Term or any Renewal Term, and, as a
condition to such termination, within thirty (30) days after giving such notice,
ETS shall be required to place in escrow with Empire's counsel the total amount
of the Initial Payment, Installment Payments, Shortfall Advances and Assumed
Commissions (as those terms are defined herein or in the ASA) that have been
paid, incurred, settled or otherwise resolved by Empire. If the funding
condition is satisfied and the termination of this Agreement as a result of such
Board decision is effective, the Termination Date shall be the ninety-first
(91st) day after ETS provides notice of such decision to Empire.


(iii) If this Agreement is terminated at Empire's election because of the
termination of the ASA, this Agreement shall terminate upon the date notice of
Termination is given by Empire.


(iv) If Empire notified ETS of its desire to terminate the Agreement, not later
than sixty (60) days before the end of the Term, and not have it automatically
renewed, the Termination Date shall be the final day of the Term.


(v) If ETS terminates the Agreement for Cause, the Termination Date shall be the
thirty-first (31st) day following the written notice required to terminate for
Cause and any required cure period expires.


(vi) If this Agreement is terminated for any other reason the party terminating
this Agreement shall be required to give thirty (30) days prior written notice,
and the Termination Date shall be the last day of the quarter in which such
written notice of Termination is give.


(vii) If this Agreement is terminated for any reason other than the Closing of
the Sale to Empire under the ASA,, (i) Empire shall have no liability or
obligation for any Expenses, for any Assumed Commissions that have not been
paid, settled, satisfied or otherwise resolved, or for any other liabilities or
obligations relating to the Business arising from and after the Termination
Date; and (ii) ETS shall be obligated to repay to Empire, within five (5)
business days after the Termination Date, any Initial Payment, Installment
Payments, Shortfall Advances and Assumed Commissions (as those terms are defined
herein and in the ASA) that have been paid, incurred, settled or otherwise
resolved by Empire.


           (c)      Transition. Following any Termination of this Agreement,
each Party shall cooperate in good faith with the other to maintain, transfer
and/or retain all assets and records, and take all other actions reasonably
necessary to provide ETS and their respective successors and assigns with
sufficient information to calculate any portion of the Management Fee that may
be owing, perform a final accounting and make alternative service arrangements
substantially consistent with those contemplated by this Agreement. Unless the
Agreement is terminated for Cause, the Management Fee shall be calculated as if
the Termination Date was the last day of the then current quarter during which
the Termination Date occurs. Upon Termination, Empire shall cooperate with ETS,
and execute such documents as reasonably may be required, to transition the
management of the Business back to ETS.

4.      CHARGES FOR SERVICES

           (a)      In consideration of Empire's provision of Services, Empire
shall be entitled to receive a management fee (the "Management Fee") which shall
be calculated and payable as set forth in this Section 4(a). Beginning on the
Commencement Date and through the Term, Empire shall have the sole and exclusive
right and authority to collect all coin in the pay telephone equipment ("Coin
Revenue"), long distance revenues, operator service provider revenues, the
prorated amount of any bonus or upfront payment made under any operator service
provider agreement, all receipts from Dial Around Service Providers (as defined
hereinafter), advertising revenue, sales and service revenue, any other line
items of revenue reflected on ETS' income statement provided to Empire covering
the period of January through August, 2005, and all accounts receivable and
other revenues generated by the Business on or after the Commencement Date
(collectively, excluding Coin Revenue, the "Contract Revenue"). Notwithstanding
anything to the contrary herein contained, Empire shall still be obligated to
pay to ETS the Coin Amount (as defined in the ASA). Empire shall be responsible
for, and shall bear and pay from Coin Revenue, Contract Revenue or otherwise
fund from its own cash to the extent of any shortfall ("Shortfall Advances"),
all costs and expenses associated with (i) the provision of Services, (ii) any
capital improvements or extraordinary expenses necessary for the conduct of the
Business, (iii) the conduct of the Business and the management of ETS' affairs
relating to the Business provided hereunder and arising from and after the
Commencement Date, including, without limitation, all administrative overhead
relating solely to the Business (but not any other administrative cost or
overhead of ETS' corporate affairs), all ETS managed employee salaries,
benefits, withholding, unemployment, workers compensation and any other taxes
required to be paid by employers relating to the employment of its employees
(except for such employee related expenses for certain Nonmanaged Employees as
described hereinafter), insurance policy premiums, all ILEC, CLEC and other
telephone company charges, all costs of maintenance, repairs and replacement,
all commissions, any fees under any site contracts, Service Agreements (as
defined hereinafter) or any contracts or agreements, all of which shall be
payable in the same manner as historically paid by ETS, and (iv) a resource fee
in the amount of $92,000 per month to Manhattan Telecommunications Corporation
("MetTel"), manager's affiliate, for the use of MetTel's personnel, systems and
resources in connection with providing the Services (the "MetTel Resource Fee")
(i) through (iv) of this Section 4(a) shall be (collectively referred to herein
as the "Expenses"). The Shortfall Advances shall be deemed to include any
accrued but unpaid portion of the MetTel Resource Fee. Empire shall not be
responsible for any costs or expenses of ETS' wind down operations, Board
related activities or corporate overhead not directly related to the Business.
At the end of the Initial Term (or upon Termination) or at the end of any
Renewal Term (or upon earlier Termination), after payment of all Expenses,
Shortfall Advances, Assumed Commissions (as hereinafter defined) (collectively,
"Total Disbursements"), Empire shall receive the first $400,000 of Coin Revenue
and Contract Revenue in excess of Total Disbursements for such Term ("Excess
Revenue"), and thereafter, any Excess Revenue over $400,000 for such Term shall
be divided and paid 50% to Empire and 50% to ETS within thirty (30) days of the
end of such Term.

           (b)      From and after the Commencement Date, during the Term of
this Agreement, Empire shall have the exclusive obligation to perform the
Services and the rights associated therewith.

           (c)      The amounts due to ETS from providers of dial-around
telecommunications services to ETS (the "Dial Around Service Providers") in the
quarter in which the Commencement Date takes place shall be prorated by the
number of days elapsed in such quarter prior to the Commencement Date. It shall
be the obligation of Empire to make submissions for all calendar quarters after
November 1, 2005. From and after such date through the Term, ETS shall not make
any reports to the Dial Around Service Providers and shall not make any
collections in respect thereof. Empire shall promptly remit to ETS (i) receipts
from Dial Around Service Providers for periods prior to Commencement Date
(including pro-rated amounts for the Quarter in which the Commencement Date took
place) and (ii) copies of any and all data returned to ETS from the Dial Around
Service Providers, including, but not limited to, any computer discs and printed
copies of reports from Dial Around Service Providers that relate to any period
prior to the Commencement Date.

           (d)      Expenses and receipts, including but not limited to, any
taxes owing with regard to the Business, and all other similar items of expense
or receipt related to the Business shall be prorated between ETS and Empire as
of the Commencement Date.

5.      ILEC, CLEC AND OTHER SERVICE - During the Term of this Agreement, Empire
shall have the right to contract with any carrier, competitive local exchange
carrier ("CLEC") or other service provider for local, regional, long distance or
operator provider service, or any other service that Empire, in its sole
discretion determines, including, without limitation any affiliate of Empire
providing such services (collectively, "Service Agreements"), and, to the extent
required, ETS hereby provides Empire with a limited power of attorney coupled
with an interest, to execute a Letter of Authorization or Agency to enter into
any such Service Agreements on ETS' behalf during the Term of this Agreement.
During the Term of this Agreement, ETS shall have no right to enter into any
such Service Agreements with respect to the pay telephone equipment.

6.      AGENCY - Under the terms and subject to the conditions of this
Agreement, ETS hereby appoints Empire as its agent with a limited power of
attorney coupled with an interest (a) to execute in ETS' name, documents and to
take actions on behalf of ETS relating to the Services, (b) to prepare, execute
and deliver, to the extent not done so by ETS, all written administrative
notices, reports, certificates and other documents or instruments required
under, and in accordance with, any regulatory requirements or existing contracts
or requested in writing by ETS. ETS shall execute a limited power of attorney,
if required, to provide Empire with the authority to execute such documents on
behalf of ETS consistent with the agency relationship and providing the Services
under this Agreement. Empire acknowledges and agrees that notwithstanding such
agency, it does not have the authority and it shall not execute any contract or
agreement (i) involving collective bargaining or other labor matters that would
bind ETS, (ii) pledging the assets of ETS as collateral, (iii) obligating ETS on
any loan except loans or obligations in the ordinary course of its business,
including trade credit or (iv) which purports to sell any asset, including the
pay telephone equipment except obsolete equipment with a value not to exceed
$20,000 in the aggregate. Empire may obtain approval to execute such agreements
and documents only upon prior written approval of the Chief Executive Officer,
which shall not be unreasonably withheld.

7.      COMPLIANCE WITH LAWS

           (a)      In performing the Services, Empire and ETS shall each comply
with all agreements, applicable federal, state and local laws, ordinances,
regulations and codes. Empire and ETS shall each use commercially reasonable
efforts to ensure such compliance by each of its employees, ETS managed
employees, agents and representatives involved in performance of the Services.

           (b)      Unless otherwise provided by law, ETS and Empire shall
cooperate in identifying and obtaining any permits, certificates, licenses,
inspections or other governmental approvals (collectively, the "Authorizations")
that might be required for Empire to provide the Services. Empire shall
reimburse ETS for the expense of obtaining such Authorizations, provided that
ETS obtain Empire's prior written approval to all such expenses.

8.      EMPIRE'S INSURANCE - During the term of this Agreement, Empire shall
maintain commercially reasonable amounts of Comprehensive General Liability
("CGL") insurance with respect to the Operations, including contractual
liability, products and completed operation coverage, and broad form property
damage coverage. The CGL insurance shall designate ETS as an additional insured
and Empire shall furnish ETS with certificates or other reasonably adequate
proof of the foregoing insurance. Any such certificates furnished by Empire
shall contain a clause stating that ETS is to be notified in writing at least
thirty (30) days prior to cancellation of or any material change in the policy
and its coverage.

9.      ASSUMED AND EXCLUDED LIABILITIES - From and after the Commencement Date
Empire shall assume from ETS and thereafter pay, perform, and/or discharge in
accordance with their respective terms: (i) all liabilities arising from the
Business after the date of this Agreement, including, but not limited to, all
Expenses and any fines or penalties assessed against ETS as a result of Empire's
providing Services under this Agreement ("Assumed Liabilities"). Except as
otherwise expressly provided in the ASA, Empire shall not assume, and shall not
be responsible for any liabilities arising from, or otherwise relating to, the
Operations prior to the Commencement Date, or any other liabilities of Owner
whatsoever that are not Assumed Liabilities. Without in any way limiting the
generality of the preceding, in no event shall Empire be liable for any costs
incurred by ETS, or any costs otherwise relating to, obtaining Shareholder
Approval of the transactions contemplated by the ASA. Pursuant to, and as
otherwise provided in Section 20 of this Agreement, ETS shall indemnify and hold
Empire harmless from and against any liabilities that are not Assumed
Liabilities.

10.      NONMANAGED EMPLOYEES OF ETS - Certain senior management level and
administrative employees of ETS who perform services for ETS' corporate overhead
and not in connection with the Business will not be managed by Empire pursuant
to this Agreement and Empire will not be responsible for payment of their
salary, benefits or related expenses (the "Nonmanaged Employees"). The
Nonmanaged Employees will perform corporate related and administrative functions
for ETS and the Board and will provide no services in connection with the
Business. The names of these employees will be provided to Empire at the
Commencement Date. Empire acknowledges and agrees that from time to time during
the Term of this Agreement and in the ordinary course of their duties, the
Nonmanaged Employees may require information from or reasonable cooperation with
Empire and ETS employees being managed by Empire. Empire agrees to reasonably
cooperate with the Nonmanaged Employees, provide reasonable use of assets being
used to perform the Services, and access to information at ETS or Empire, to the
extent requested, in order for the Nonmanaged Employees to perform their jobs.

11.      ACCOUNTS - Empire shall establish and maintain sole control of accounts
as are necessary for Empire to perform the Services and pay the Expenses (the
"Accounts"). All Coin Revenue and Contract Revenue generated or that accrued
after the Commencement Date shall be deposited in the Accounts. All Expenses
will be paid from the Accounts. ETS acknowledges and agrees it shall not assert
any ownership interest in, or otherwise claim or have any rights in the Accounts
and shall not have access to the funds deposited therein. Notwithstanding
anything to the contrary herein contained, nothing shall prevent Empire during
the Term of this Agreement from commingling any of the funds in the Accounts
with other Empire affiliates' monies or from Empire paying any Expenses from
Shortfall Advances drawn from other Empire affiliates' accounts.

12.      OWNER-PROVIDED EQUIPMENT - Upon the execution of this Agreement, ETS
shall provide to Empire the following components relating to the Business to be
used by Empire in providing the Services.

           (a)      Complete pay telephone sets, including coin mechanisms,
housing, locks, coin boxes, handsets and keys.

           (b)      All telephone booths, enclosures, stations, pedestals, for
mounting, enclosures, fixtures, circuit boards and other equipment connected to,
or installed in the pay telephone equipment.

           (c)      All signs, masts, swing away signs, telephone directory
facilities and directories.

           (d)      All customer data, books and records associated with such
the Business, all associated customer service records, all related computer
tapes and/or records and files (written, printed or otherwise), accounts
receivable status and history reports, and all customer service and provisioning
history (the "Customer Data");

           (e)      Copies of all site contracts, vendor lists, agency
agreements, commission agreements and any other contracts relating to the
Business to which ETS is a party ("Contracts");

           (f)      A list of all pay telephone numbers ("ANIs"), keycodes, any
other security codes to afford Empire access the Phones or any systems used or
useful in connection with the Business ("Codes"); and

           (g)      A schedule of all licenses, permits, registrations and
authorizations for the Business (the "Permits");

           (h)      All office equipment, furniture, general supplies, computer
access, software and all other equipment used or useful in the conduct of the
Business.

          Notwithstanding anything contained in this Agreement to the contrary,
Empire expressly acknowledges that this Agreement does not convey ownership of
any of the pay telephone equipment or other ETS’ assets to Empire.

13.      EMPIRE TOOLS AND EQUIPMENT - Unless otherwise specifically provided in
this Agreement, Empire shall provide all tools and equipment necessary for
performance of the Services ("Service Tools"). In the event that Empire uses as
Service Tools any tools or equipment owned or rented by ETS ("Owner Service
Tools"), Empire shall accept any such Tools, whether owned or leased, "as is,
where is". ETS has no responsibility for the condition or state of repair of
such Service Tools. ETS shall have or claim no interest in the Service Tools
provided by Empire.

14.      SERVICES PROVIDED BY THIRD PARTIES - If any part of the Services for
which Empire is responsible under this Agreement is performed by Empire
subcontractors or other independent third parties, Empire shall be responsible
to assure that such work is in conformance with applicable law and commercially
reasonable standards and shall be solely responsible for the payment of all
fees, charges and other expenses incurred in connection therewith
("Subcontractor Fees"). Empire shall indemnify and hold ETS harmless from and
against any liabilities for such Subcontractor Fees and any other liability or
damages incurred by ETS as a result of Empire's use of such subcontractor or
independent third party.

15.      INDEPENDENT CONTRACTOR

           (a)      Empire and its employees, agents and representatives shall
perform the Services under this Agreement in the capacity of independent
contractors, and Empire acknowledges that Empire and its employees, agents and
representatives shall not, by reason of this Agreement or performance of
Services, be considered employees of ETS or entitled to any benefits otherwise
available to employees of ETS.

           (b)      The employees of ETS that work under the supervision of
Empire in the performance of the Services under this Agreement shall be and
remain the employees of ETS, and nothing contained herein shall be construed to
provide that such employees shall in any way be employees of Empire or be
entitled to any rights or benefits otherwise available to the employees of
Empire. Empire shall have no obligations in respect of any such ETS employees
except as expressly herein provided.

16.      SUPERVISORY ROLE OF BOARD OF DIRECTORS AND ETS' CEO - The terms of this
Agreement and the performance of Empire's obligations hereunder shall be subject
to the general oversight of the Board; provided that the Board shall have no
involvement in the day to day management of the Business by Empire. Empire shall
communicate bi-weekly, at a minimum, with the Chief Executive Officer and the
Chairman of the Board of ETS (the "CEO"), with respect to results of the
Business and performance of the Services. Empire shall furnish reports to the
Board and attend Board meetings upon reasonable request and notice. Empire shall
immediately notify ETS of any written notice from any third party of any claim
or legal process that is likely to become material to ETS. Except as provided
herein, during the term of this Agreement Empire shall have the sole authority
to make hiring and firing decisions with respect to middle management and rank
and file employees of ETS in conjunction with performance of the Services,
provided, however, that any decision to terminate the employment of Jeff Fennell
or Michael McClellan ("Senior Managers") cannot be made unilaterally by Empire,
but only upon recommendation to, and action by, the Board. In no event shall
Empire have any liability for any severance or termination payment that may
otherwise be payable to any Senior Manager under any agreements with, or
policies of, ETS, and any such obligation shall remain the responsibility of
ETS. Empire shall have no rights to hire or fire Nonmanaged Employees.

17.      USE OF INFORMATION

           (a)      ETS shall provide Empire with all:

(i) Security codes for access to all pay telephone equipment and and and all
other security codes, passwords, identification numbers, combinations and
similar items relating to the Business and the assets thereof (collectively, the
"Security Codes"), together with all licenses and rights of use, if any, granted
with respect thereto;


(ii) to the extent reasonably required by Empire, copies of all registries,
applications, permits, franchises, licenses, authorizations and approvals
submitted or filed by ETS to or with any governmental or regulatory authority,
or issued or granted by any such authority to ETS, in connection with the
Operations;


(iii) all customer data, books and records associated with the Operations,
including, without limitation, all associated customer service records, all
related computer tapes and/or records and files (written, printed or otherwise),
all revenue data and history reports, and all customer service and provisioning
history (the "Customer Data");


           (b)      During the Term of this Agreement, and in connection with
the performance of the Services, ETS hereby grants Empire a license to utilize
the pay telephone numbers ("ANI's) listed on Exhibit B to the pay telephone
equipment.

           (c)      All specifications, drawings, sketches, models, samples,
tools, computer programs, technical information or data, and financial
information, written, oral or otherwise, furnished by Empire to ETS under this
Agreement or in contemplation hereof ("Empire Data") shall be considered by ETS
to be confidential or proprietary and the confidentiality thereof shall be
maintained by ETS and not violated or otherwise disclosed. All such Empire Data
shall be, and remain at all times, the property of, and owned and controlled by
Empire.

18.      CONFIDENTIALITY - Except to the extent necessary for Empire in the
performance of its Services in the ordinary course of its business, the Parties
hereby agree that neither them, their affiliates, nor any representatives of
them or their affiliates will, without the prior written consent of the other
Party, directly or indirectly, disclose to any other person any information
obtained in providing Services pursuant to this Agreement that is not otherwise
publicly available with respect to total Coin Revenue, total Contract Revenue,
Expenses, the Management Fee, profitability or other similar facts with respect
to the Operations ("Confidential Information"). Confidential Information may be
disclosed: (i) with prior written notice to ETS as soon as practical, if
compelled to be disclosed by judicial or administrative process or other
requirements of law, including tax or other governmental filings; and (ii) to
any affiliates, lenders, purchasers, and permitted successors and assigns of
Empire.

19.      RETURN OF INFORMATION - Upon Termination, Empire shall cooperate with
ETS and immediately deliver to ETS all Confidential Information and any other
information or assets used by Empire or removed from ETS during the performance
of Services. Empire shall not retain any copies or abstracts of the Confidential
Information or other information obtain from ETS during the term of this
Agreement.

20.      INDEMNIFICATION

                (a)      Indemnity by Owner. Subject to the terms and conditions
of this Agreement and the limitations contained in this Section 20, ETS shall
indemnify and hold harmless Empire from and against any damages, including
reasonable attorneys fees and expenses, as a result of (i) any breach of a
representation or warranty made by ETS in this Agreement; (ii) the breach of any
covenant, agreement or undertaking by ETS contained in this Agreement; and (iii)
any liability or obligation of ETS that is not an Assumed Liability.

                (b)      Indemnity by Empire. Subject to the terms and
conditions of this Agreement and the limitations contained in this Section 20,
Empire shall indemnify and hold harmless ETS from and against any damages,
including reasonable attorneys fees and expenses, as a result of (i) any breach
of a representation or warranty made by Empire in this Agreement; (ii) the
breach of any covenant, agreement or undertaking by Empire contained in this
Agreement; and (iii) any Assumed Liability.

                (c)      Third Party Claims.

(i) Except as otherwise provided herein, the procedures set forth in the
following paragraphs of this Section 20(c) shall apply to indemnification of
claims arising from the assertion of liability by persons or entities not
parties to this Agreement.


(ii) The party seeking indemnification (the "Indemnified Party") shall, as
promptly as reasonably practicable, give written notice to the party from which
indemnification is sought (the "Indemnifying Party") of any assertion of
liability by a third party that might give rise to a claim by the Indemnified
Party against the Indemnifying Party based on the indemnity agreements contained
in this Agreement or in any document executed and delivered in connection
herewith, stating the nature and basis of the assertion and the amount thereof
to the extent known. Failure on the part of the Indemnified Party to give prompt
notice to the Indemnifying Party shall not limit or otherwise affect such
Indemnified Party's right to indemnification hereunder so long as the
Indemnifying Party is not materially adversely affected.


(iii) In the event that any legal action is brought against an Indemnified Party
with respect to which the Indemnifying Party may have liability under an
indemnity agreement contained in this Agreement or in any document executed and
delivered in connection herewith, the Indemnifying Party shall have the right,
at its sole cost and expense, to defend the Indemnified Party against such legal
action (and any appeal and review thereof), with counsel reasonably acceptable
to the Indemnified Party. In any such legal action, the Indemnified Party shall
have the right to be represented by advisory counsel and accountants, at its own
expense, and the Indemnifying Party shall keep the Indemnified Party fully
informed as to such proceeding at all stages thereof, whether or not the
Indemnified Party is represented by its own counsel.


(iv) Until the Indemnifying Party shall have assumed the defense of such legal
action, or if the Indemnified and Indemnifying Parties are both named parties in
such legal action and the Indemnified Party shall have reasonably concluded that
there may be defenses available to it that are different from or in addition to
the defenses available to the Indemnifying Party (in which case the Indemnifying
Party shall not have the right to assume the defense of such legal action but
shall remain responsible for its obligation as an indemnitor), all legal and
other reasonable expenses incurred by the Indemnified Party as a result of such
legal action, shall be borne solely by the Indemnifying Party. In such event the
Indemnifying Party shall make available to the Indemnified Party and its
attorneys and accountants, for review and copying, all of its books and records
relating to such legal action and the parties agree to render to each other such
assistance as may reasonably be requested in order to facilitate the proper and
adequate defense of any such legal action.


(v) Neither the Indemnifying Party nor the Indemnified Party shall make any
settlement of any claim without the written consent of the other, which consent
shall not be unreasonably withheld. Without limiting the generality of the
foregoing, it shall not be deemed unreasonable to withhold consent to a
settlement involving injunction or other equitable relief against the
Indemnified Party or its assets, employees or business.


           (d)      Notwithstanding anything to the contrary contained herein,
no indemnification shall be available for either Indemnified Party for damages
under this Section 20 until the aggregate amount of such damages exceed $10,000
respectively, and then to the full extent of such damages; provided in no event
shall each Indemnified Party's indemnification obligation under this Section 20
exceed the Purchase Price in the ASA, with the exception of an indemnification
obligation arising under Section 20(a)(iii) to which such limitation shall not
apply .

21.      SURVIVAL OF OBLIGATIONS - Each Party's obligations under this
Agreement, which by their nature would continue beyond the Termination,
cancellation or expiration of this Agreement, including, by way of illustration
only and not limitation, those in clauses titled "INDEMNIFICATION," "TRANSITION"
and "CONFIDENTIALITY" shall survive Termination, cancellation or expiration of
this Agreement for a period of two years after the Termination Date.

22.      NON-COMPETITION - Empire agrees that it shall not, directly or
indirectly during the Term engage in competition or otherwise interfere with or
disrupt, or attempt to interfere with or disrupt, the relationship, contractual
or otherwise, between ETS and any existing site owner where pay telephone
equipment is located (a "Site Owner") in the states in which ETS conducts its
Business. Notwithstanding the foregoing, during the Term, Empire may, enter into
a contractual relationship with a Site Owner, or otherwise pursue or acquire
another business opportunity with respect to a Site Owner for itself or direct
such opportunity to a person other than ETS if in each case, if, after utilizing
its best efforts, Empire is unable to renew any contractual relationship with
any such Site Owner at the end of its term, or otherwise obtain such Site
Owner's agreement to pursue or afford the subject business opportunity to ETS.
"Competition" as used herein shall mean engaging in the ownership or operation
of pay telephone services or equipment in the 30 states in which ETS owns and
operates pay telephones the District of Columbia and Puerto Rico.

23.      COOPERATION - Empire agrees, upon reasonable notice, to cooperate at
ETS' expense with ETS and its legal counsel on any matters relating to the
conduct of any litigation, claim, suit, investigation or proceeding involving
ETS in connection with any facts or circumstances occurring during Empire's
engagement by ETS in which ETS reasonably determines that Empire's cooperation
is necessary or appropriate. ETS, upon Empire's reasonable request, shall
cooperate with Empire in connection with any matters relating to the performance
of its Services under the terms of this Agreement.

24.      INJUNCTIVE RELIEF; REMEDY - Empire and ETS acknowledge to each other
that a material breach or threatened material breach of any of the terms set
forth herein may result in an irreparable and continuing harm to the other for
which there may be no adequate remedy at law. Each party shall, without posting
a bond, be entitled to seek injunctive and other equitable relief, in addition
to any other remedies available to it. All expenses, including, without
limitation, attorney's fees and expenses incurred in connection with any legal
proceeding arising as a result of a breach or threatened breach of this
Agreement shall be borne by the losing party to the fullest extent permitted by
law and the losing party hereby agrees to indemnify and hold the other party
harmless from and against all such expenses.

25.      EMPIRE REPRESENTATIONS - Empire represents and warrants to ETS as
follows:

                (a)      Authorization. The execution, delivery and performance
of this Agreement and the transactions contemplated by this Agreement (i) are
within the corporate or other legal authority of Empire, (ii) have been duly
authorized by all necessary corporate or other proceedings by Empire and (iii)
do not and will not conflict with or result in any breach or contravention of
any applicable law or any contract, agreement or of the certificate of
incorporation, bylaws, or any similar organizational documents of Empire.

                (b)      Enforceability. The execution and delivery of this
Agreement will result in a valid and legally binding obligation of Empire
enforceable against it in accordance with the respective terms and provisions
hereof except as enforceability is limited by bankruptcy, reorganization,
insolvency, moratorium fraudulent conveyance and other similar laws relating to
or affecting creditors' rights generally.

26.      ETS REPRESENTATIONS - ETS represents and warrants to Empire as follows:

                (a)      Authorization. The execution, delivery and performance
of this Agreement and the transactions contemplated by this Agreement (i) are
within the corporate or other legal authority of ETS, (ii) have been duly
authorized by all necessary corporate or other proceedings by ETS and (iii) do
not and will not conflict with or result in any breach or contravention of any
applicable law or any contract, agreement or of the certificate of
incorporation, bylaws, or any similar organizational documents of ETS.

           (b)      Enforceability. The execution and delivery of this Agreement
will result in a valid and legally binding obligation of ETS enforceable against
it in accordance with the respective terms and provisions hereof except as
enforceability is limited by bankruptcy, reorganization, insolvency, moratorium
fraudulent conveyance and other similar laws relating to or affecting creditors'
rights generally.

27.      MISCELLANEOUS

                (a)      Further Assurances. From and after the date of this
Agreement, each of the Parties will take such actions and execute and deliver to
the other Party such further documents, instruments of assignment, conveyances
and transfers as, in the reasonable opinion of counsel to the requesting Party,
may be necessary to fully and completely consummate the transactions and
agreements contemplated by this Agreement.

                (b)      Benefit and Assignment. This Agreement shall be binding
upon and shall inure to the benefit of the Parties and their respective
permitted successors and assigns. Empire may assign its rights and obligations
hereunder to an affiliate without the prior written consent of ETS provided that
Empire shall remain liable for all of its obligations hereunder. Otherwise,
neither Party shall be permitted to assign its rights and obligations hereunder.
Nothing contained herein is intended to provide nor shall be construed as
providing any rights to any third parties or any third party beneficiaries.

           (c)      Entire Agreement. Except as relates to existing service or
dial tone agreements between the parties or their affiliates, and any other
agreements not otherwise relating directly to the Business, this Agreement and
the schedules and exhibits referred to herein constitute the entire agreement
and understanding of the Parties and supersede any and all prior agreements and
understandings relating to the use and administration of the pay telephone
equipment and other matters provided for herein.

                (d)      Amendment, Waiver. The provisions of this Agreement may
be amended or waived only by an instrument in writing signed by the party
against which enforcement of such amendment or waiver is sought. Any waiver of
any term or condition of this Agreement or any breach hereof shall not operate
as a waiver of any other such term, condition or breach, and no failure to
enforce any provision hereof shall operate as a waiver of such provision or of
any other provision hereof.

                (e)      Governing Law, Jurisdiction. The construction and
performance of this Agreement will be governed by the laws of the State of New
York without regard to its laws or regulations relating to conflicts of law.

                (f)      Notices. Any notice, demand or request required or
permitted to be given under the provisions of this Agreement (a) shall be in
writing; (b) shall be delivered personally, including by means of facsimile,
overnight express delivery, or mailed by registered or certified mail, postage
prepaid and return receipt requested; (c) shall be deemed given on the date of
personal delivery or on the date set forth on the return receipt; and (d) shall
be delivered or mailed to the addresses or facsimile numbers set forth below or
to such other address as any party may from time to time direct in writing in
accordance with this section (telephone numbers are provided to assist in
coordination, but telephone conversations do not constitute notice):

(i)    If to Empire:

Empire Payphones, Inc.
44 Wall Street, 6th Floor
New York, NY 10005
Attn: Andoni Economou
Facsimile: (212) 635-5074


with copies to:

Burton Weston, Esq.
Garfunkel, Wild & Travis, P.C.
111 Great Neck Road
Great Neck, NY 11021
Facsimile: (516) 466-5964


(ii)    If to ETS:

Guy A. Longobardo, CEO
ETS Payphones, Inc.
1490 Westfork Drive Suite G
Lithia Springs, GA 30122
Facsimile: (914) 202-7239


with copies to:

Shannon Lowry Nagle, Esq.
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038
Phone: (212) 806-5400
Facsimile: (212) 806-9039


                (g)      Interpretation. The headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

                (h)      Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

                (i)      Extension; Waiver. At any time after the execution of
this Agreement, either party to this Agreement that is entitled to the benefits
hereof may, but shall not be required to (a) extend the time for the performance
of any of the obligations of the other party hereto, (b) waive any
misrepresentation (including an omission) or breach of a representation or
warranty of the other party hereto, whether contained herein or in any exhibit,
schedule or document delivered pursuant hereto, or (c) waive compliance of the
other party hereto with respect to any of the terms, conditions or provisions
contained herein. Any such extension or waiver shall be valid only if set forth
in a written instrument signed by the party giving the extension or waiver.

                (j)      Severability. If any provision, or part thereof, of
this Agreement shall be held to be invalid or unenforceable, such invalidity or
unenforceability shall attach only to such provision and not in any way affect
or render invalid or unenforceable any other provisions of this Agreement, and
this Agreement shall be carried out as if such invalid or unenforceable
provision, or part thereof, had been reformed so that it would be valid, legal
and enforceable to the fullest extent permitted by applicable law.

          IN WITNESS WHEREOF, the parties have executed this Management Services
Agreement as of the day and year first written above.

BUYER:


Empire Payphones, Inc.


By: /s/ Andoni Economou                    
      Andoni Economou
      Executive Vice President


SELLER:


ETS PAYPHONES, INC.


By: /s/ Guy A. Longobardo                     
      Guy A. Longobardo
      Chief Executive Officer


EXHIBIT A

SERVICES

I.      INSTALLATION

1.      Empire is responsible for the installation of pay telephone station
equipment, including in Empire's sole discretion, but not limited to, coin
telephone sets, charge-a-call sets, long distance sets, and telephone devices
for the deaf ("TDD's"), station equipment including pedestals, shelves,
enclosures, booths, masts, signs, ground rods, lights, glass, and any other
equipment not part of the payphone itself.

2.      Empire shall use commercially reasonable efforts to ensure that the
owner, landlord, tenant or other individual or entity controlling the premises
where the payphone installation is to be made ("Owner Customer") is notified of
the planned installation.

3.      Empire retains the option in its discretion to perform any additional
installation work in conjunction with any payphone installation. All
installation work shall be performed by Empire in a commercially reasonable
manner similar to the manner Empire would employ in connection with phones that
it or any affiliate owns.

II.      ADMINISTRATION AND COLLECTIONS

1.      Empire is responsible for the administration and record keeping for all
of the Phone equipment and for the collection of all revenue from the payphones
which are subject to the terms of this Agreement. Empire may determine
collection schedule, in its sole discretion.

2.      Empire's required collection activities shall include commercially
reasonable methods to (i) collect coin box and replace it with an empty coin box
(ii) test payphone to ensure proper operations (iii) clean payphone and shelf
and (iv) to the extent necessary during each collection visit, provide
miscellaneous coin station maintenance, e.g. coin testing, clearing jammed
chutes, changing cards, and any minor maintenance required for the continued
proper operation of the payphones.

3.      Empire shall use commercially reasonable methods to prevent theft and
safeguard coin revenues collected from the payphones. Empire shall take
commercially reasonable corrective action to prevent such theft when required.
Any loss of coin revenue from the Payphones due to theft will be the sole
responsibility of Empire.

4.      Empire shall be required to maintain records on all upper and lower
housing and collection keys in its possession which relate to the payphones.
Empire assumes responsibility for replacing lost/stolen/missing payphone keys,
locks and other material supplied by ETS pursuant to the terms of this Agreement
and the costs associated with such replacements shall be borne by Empire.

5.      Empire shall use software to establish the routes for collection of
payphones.

III.     MAINTENANCE/REPAIR/REMOVALS

1.      Empire shall be responsible to properly maintain and repair the
Payphones and ensure that all payphones and associated equipment are kept in
working order and otherwise in compliance with regulatory requirements.

2.      Empire is responsible for changing out, removing, and relocating
payphones, charge-a-call sets, AT&T sets, TDD's and any other equipment related
to the payphones.

3.      Empire shall use software to assign responsibility for maintenance,
repair and determining collections.

4.      All repair and maintenance work performed by Empire shall be performed
in a commercially reasonable manner similar to the manner Empire would employ in
connection with phones that it or any affiliate owns.